Citation Nr: 9933292	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  97-00 745 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151, for additional disability consisting of a 
thyroid condition, hypertension, impotence, depression and a 
pituitary tumor, resulting from treatment rendered by VA from 
1975.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to December 
1968.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision.  


FINDINGS OF FACT

The record does not contain competent evidence to show that 
the veteran currently has disability consisting of a thyroid 
condition, hypertension, impotence, depression or a pituitary 
tumor, resulting from treatment by VA from 1975.  


CONCLUSION OF LAW

The veteran's claim for entitlement to compensation for 
additional disability incurred as a result of treatment 
provided by VA from 1975 is not well grounded 
38 U.S.C.A. §§ 1151, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.358 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran filed this claim for benefits under 38 U.S.C.A. 
§ 1151 in August 1995.  As an initial matter, it should be 
pointed out that since his Section 1151 benefits claim was 
filed prior to October 1, 1997, the amendments to 38 U.S.C.A. 
§ 1151 implemented by section 422(a) of Pub. L. No. 104-204, 
the Department of Veterans Affairs and Housing and Urban 
Development, and Independent Agencies Appropriations Act, 
1997, 110 Stat. 2874, 2926 (1996) are inapplicable. See VA 
O.G.C. Prec. Op. No. 40-97 (Dec. 31, 1997).

The threshold question to be answered is whether appellant 
has presented evidence of a well-grounded claim with respect 
to the issue of entitlement to benefits pursuant to 38 
U.S.C.A. § 1151.  A well-grounded claim is one which is 
plausible, meritorious on its own, or capable of 
substantiation. Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
If a well-grounded claim has not been presented, the appeal 
with respect to that issue must fail.  King v. Brown, 5 Vet. 
App. 19, 21 (1993) held that "evidentiary assertions [by the 
veteran] must also be accepted as true for the purpose of 
determining whether the claim is well grounded.  Exceptions 
to this rule occur when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  In this 
case, the evidentiary assertions by appellant, or on his 
behalf, as to the § 1151 claim are beyond the competence of 
the person making the assertions, as will be explained.

Jones v. West, 12 Vet. App. 460, 464 (1999), holds that the 
requirements for a well-grounded claim under the prior 
Section 1151 are: (1) medical evidence of current disability; 
(2) medical evidence, or in certain circumstances lay 
evidence, of incurrence or aggravation of an injury as the 
result of hospitalization, medical or surgical treatment, or 
the pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus between that asserted injury or disease 
and the current disability.  

In pertinent part, 38 U.S.C.A. § 1151 provides that:

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as the result of hospitalization, medical 
or surgical treatment,...and not the 
result of such veteran's own willful 
misconduct, and such injury or 
aggravation results in additional 
disability..., disability or death 
compensation...shall be awarded in the 
same manner as if such disability, 
aggravation, or death were service- 
connected.

38 C.F.R. § 3.358, the regulation implementing that statute, 
provides, in pertinent part:

(b) Additional disability.  In 
determining that additional disability 
exists, the following considerations will 
govern: (1) The beneficiary's physical 
condition immediately prior to the 
disease or injury on which the claim for 
compensation is based will be compared 
with the subsequent physical condition 
resulting from the disease or 
injury....(ii) As applied to medical or 
surgical treatment, the physical 
condition prior to the disease or injury 
will be the condition which the specific 
medical or surgical treatment was 
designed to relieve.  

(2) Compensation will not be payable 
under 38 U.S.C. 1151 for the continuance 
or natural progress of disease or 
injuries for which the...hospitalization, 
etc., was authorized.

Section 3.358(c)(3), which included a fault, negligence, or 
accident requirement, was invalidated by the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court).  Gardner 
v. Derwinski, 1 Vet App 584 (1991), aff'd sub nom Gardner v. 
Brown, 5 F.3d 1456 (Fed. Cir. 1993), aff'd sub nom Brown v. 
Gardner, 115 S. Ct. 552 (1994).  Section 3.358(c), as amended 
effective October 1, 1996 provides in pertinent part:

(3) Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran, or, in 
appropriate cases, the veteran's 
representative.  "Necessary consequences" 
are those which are certain to result 
from, or were intended to result from, 
the examination or medical or surgical 
treatment administered.  Consequences 
otherwise certain or intended to result 
from a treatment will not be considered 
uncertain or unintended solely because it 
had not been determined at the time 
consent was given whether that treatment 
would in fact be administered.  

In the veteran's case, the RO adjudicated the claim under 38 
U.S.C.A. § 1151 and the amended 38 C.F.R. § 3.358(c).  It 
appears that the RO denied the claim essentially on the 
grounds that no additional disability resulted from the VA 
medical treatment in question.  Although the amended rule 
deletes the fault or accident requirement in section (c)(3), 
it does not alter the requirement in sections (c)(1) and (2) 
that additional disability is "proximately due" to VA action.  
As the Board will explain, the competent evidence of record 
does not reflect that the veteran has additional disability 
related to the VA treatment.  

The veteran contends that he developed additional disability 
consisting of a thyroid condition, hypertension, impotence, 
depression and a pituitary tumor, resulting from treatment 
rendered by VA from 1975.  Correspondence returned from the 
veteran in January 1996 shows that he indicated that actual 
date of treatment was 1979.  The veteran provided testimony 
at his July 1999 Travel Board hearing that was to the effect 
that he had been treated by VA medical facility in New 
Orleans since 1975 until about six years prior to the date of 
the hearing.  He reported that originally he had been treated 
for hyperthyroidism by a radioactive isotope pill called I-
131.  He reported that since that time, he developed a 
thyroid condition, hypertension, impotence, depression and a 
pituitary tumor.  Essentially, the veteran contends that he 
had been informed by a VA staff physician that VA initially 
treated him for the wrong condition.  The veteran states that 
he was told that he did not have a thyroid condition 
originally; in addition, he states that the physician told 
him that VA had administered a near fatal dose of the 
radioactive isotope medication.  He related that these 
opinions were expressed orally and were never transcribed 
into any record.  

Medical records from 1979 show that the veteran was treated 
for Graves disease, hypothyroidism, impotence and a pituitary 
tumor.  A December 1989 "grand rounds summary" shows that 
he veteran had a history of Graves disease treated with I-131 
in 1976.  Six months after the treatment and while on thyroid 
replacement for secondary hypothyroidism, the veteran 
complained of impotence.  In addition, reports from 1979 
refer to the presence of a pituitary abnormality.  There is 
no indication of diagnosis of depression or hypertension in 
these records.  

In determining whether additional disability results from an 
injury or an aggravation of an existing injury suffered as a 
"result of training, hospitalization, medical or surgical 
treatment or examination," it will be necessary to show that 
the additional disability is actually the result of such 
injury or an aggravation of an existing injury and not merely 
coincidental therewith.  In Sweitzer v. Brown, 5 Vet. App. 
503, 505 (1993), the Court affirmed a Board decision that 
determined that a claim for Section 1151 benefits was not 
well grounded since the veteran's injury was coincidental to, 
but not the result of, VA action.  

While the veteran's allegations related to causation have 
been reviewed, he is advised that lay statements are not 
competent evidence with respect to medical causation. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  There is 
no competent medical evidence to show that he currently has 
additional disability consisting of a thyroid condition, 
hypertension, impotence, depression or a pituitary tumor, 
resulting from treatment rendered by VA from 1975.  Moreover, 
I note in his testimony provided at the Travel Board hearing, 
the veteran testified that treating physicians have indicated 
that they were not aware that the medication used in the 
veteran's case would cause the types of problems he is 
currently experiencing (reference is made on page 8 of the 
hearing transcript).  

In view of the foregoing, the veteran's claim for 
compensation under 38 U.S.C.A. § 1151, for additional 
disability consisting of a thyroid condition, hypertension, 
impotence, depression and a pituitary tumor, resulting from 
treatment by VA from 1975 is not well grounded.  
Consequently, no duty to assist the veteran is triggered by 
the provisions of 38 U.S.C.A. § 5107.  In this regard I do 
note that evidence in the veteran's claims folder indicates 
that a search has been made for any addition VA records.  In 
particular, the veteran has alleged that his treatment 
commenced in 1975.  However, efforts to obtain records prior 
to 1979 have been to no avail.  

Nonetheless, under 38 U.S.C.A. § 5103(a), VA should advise 
the claimant of the evidence necessary to complete his 
application.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
This obligation was successfully completed by the RO in its 
statement of the case.  The Board's discussion above also 
informs the veteran of the requirements for the completion of 
his application.  

In reaching this determination I recognize that this issue is 
being disposed of in a manner that differs from that used by 
the RO.  I have therefore considered whether the veteran has 
been given adequate notice to respond, and if not, whether he 
has been prejudiced thereby.  Bernard v. Brown, 4 Vet. App 
384, 394 (1993).  I conclude that the veteran has not been 
prejudiced inasmuch as he has not satisfied the initial 
threshold of presenting a plausible claim.  


ORDER

The veteran's claim for compensation under 38 U.S.C.A. § 1151 
for additional disability consisting of a thyroid condition, 
hypertension, impotence, depression and a pituitary tumor is 
not well grounded.  The appeal is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 

